DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 2 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-12, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US 2005/0051317, herein Chin).
In regards to claim 1, Chin discloses
A microchannel flat tube (Fig.3) comprising:
a flat tube body (112) comprising a first plane (upper plane), a second plane (lower plane), a first side surface (right side surface) and a second side surface (left side surface), the first plane and the second plane being arranged on two opposite sides of the flat tube body in a thickness direction (Fig.3), the first side surface and the second side surface being arranged on two opposite sides of the flat tube body in a width direction (Fig.3), the first side surface connecting the first plane and the second plane (Fig.3), and the second side surface connecting the first plane and the second plane (Fig.3); and
a row of channels (Ch1 to Chn) extending through the flat tube body along the length direction, the row of channels at least comprising a first channel (Ch1), a second channel (Ch2) and a third channel (Ch3) which are arranged along the width direction, wherein cross-sectional areas of the first channel, the second channel and the third channel along the width direction change according to an exponential function, or change according to a power function, or change according to a polynomial function (paragraphs 61-62, the width of the channels is x, where a is the width of the first channel).
In regards to claim 2, Chin discloses that each of the channels comprises a hole width (W1-W2) along the width direction and a hole height (H) along the thickness direction;
the hole heights of the first channel, the second channel and the third channel are equal (Fig.3); and
the hole widths of the first channel, the second channel and the third channel change according to an exponential function (as discussed regarding claim 1 above, the change can be shown as an exponential function), or change according to a power function, or change according to a polynomial function.
In regards to claim 3, Chin discloses that the change according to the exponential function is a change according to a natural exponential function, and the cross-sectional areas of the first channel, the second channel and the third channel along the width direction meet a relationship: y = menx, where y represents the cross-sectional area of a corresponding channel, and m and n represent optional values (the expression above, y = a*0.94x can be converted into a natural exponential function, y = menx, where m = elna and n = ln(0.94)).
In regards to claim 11, Chin discloses that each cross-sectional area of the first channel, the second channel and the third channel is of a rectangular shape with rounded corners; the first channel comprises four first chamfers, the second channel comprises four second chamfers, and the third channel comprises four third chamfers (Fig.3, besides the first and last channels, all channels are rectangular, so at least three channels are rectangular).
In regards to claim 12, Chin discloses that a radius of the first chamfer, a radius of the second chamfer and a radius of the third chamfer are equal or decreased at a fixed ratio (Fig.3, other than the first and last channels, all channels have the same radius).
In regards to claim 14, Chin discloses that a distance between the first channel and the second channel is equal to a distance between the second channel and the third channel (Fig.3).
In regards to claim 15, Chin discloses that each of the channels comprises a hole width (W1-W2) along the width direction and a hole height (H) along the thickness direction;
the hole heights of the first channel, the second channel and the third channel are equal (Fig.3), the hole widths of the first channel, the second channel and the third channel change according to an exponential function (as discussed regarding claim 1 above, the change can be shown as an exponential function), or change according to a power function, or change according to a polynomial function.
In regards to claim 16, Chin discloses
A microchannel heat exchanger (Fig.3) comprising microchannel flat tubes (112), a first collecting pipe (110), a second collecting pipe (120) and fins (114);
the microchannel flat tube comprising a flat tube body and a row of channels (Ch1-Chn);
the flat tube body comprising a first plane (upper plane), a second plane (lower plane), a first side surface (right side surface) and a second side surface (left side surface), the first plane and the second plane being disposed on two opposite sides of the flat tube body in a thickness direction (Fig.3), the first side surface and the second side surface being arranged on two opposite sides of the flat tube body in the width direction (Fig.3), the first side surface 
the row of channels extending through the flat tube body along a length direction (Fig.3), and the row of channels at least comprising a first channel (Ch1), a second channel (Ch2) and a third channel (Ch3) arranged along the width direction;
wherein cross-sectional areas of the first channel, the second channel and the third channel along the width direction change according to an exponential function, or change according to a power function, or change according to a polynomial function (paragraphs 61-62, the width of the channels is reduced by 6%, and the height of each channel as shown in Fig.3 remains constant; therefore, the change can be written as an exponential function y = a*0.94x, where a is the width of the first channel); and
wherein the microchannel flat tubes are connected side by side between the first collecting pipe and the second collecting pipe, each fine is sandwiched between two adjacent microchannel flat tubes, and the row of channels communicates with an inner cavity of the first collecting pipe and an inner cavity of the second collecting pipe (Fig.3).
in regards to claim 20, Chin discloses that the first channel is adjacent to the first side surface (Fig.3), and the third channel is adjacent to the second side surface (Fig.3); and
wherein when the microchannel heat exchanger is working, wind generated by an external fan passes through the first side surface adjacent to the first channel, passes through the fins, and then flows out from a position adjacent to the third channel (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Taras et al. (US 2012/0227945, herein Taras).
In regards to claims 17 and 18, Chin does not disclose that each fine comprises a first portion adjacent to the first channel and a second portion adjacent to the third channel, and the first portion and the second portion have different shapes.
	Taras teaches a microchannel heat exchanger (Fig.5) comprising microchannel flat tubes (28) having channels (Fig.5) and fins (34), the fins comprising a first portion (with louvers) adjacent to the a first channel and a second portion (plain portion) adjacent to another channel, and the first portion and the second portion have different shapes (Fig.5), wherein the fins are louvered fins, the first portion is windowed, and the second portion is not windowed (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chin’s fins to include a first portion and a second portion, the two portions having different shapes, and to provide louvered fins as taught by Taras in order to enhance heat transfer via flow redirection.
In regards to claim 19, Chin does not disclose that each fine comprises a first portion adjacent to the first channel and a second portion adjacent to the third channel; and wherein an opening 
	Taras teaches that each fine comprises a first portion (louvered portion) adjacent to the first channel and a second portion (plain portion) adjacent to another channel; and wherein an opening density of the first portion is different from an opening density of the second portion (Fig.5); and wherein the opening density of the first portion is greater than the opening density of the second portion (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chin’s fins to include a first portion and a second portion, the first portion having an opening density that is greater than the opening density of the second portion as taught by Taras in order to enhance heat transfer via flow redirection.

Allowable Subject Matter
Claims 4-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose the relationships of the cross-sectional areas as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763